Citation Nr: 0603981	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a scar on the right 
hip.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service from January 1984 to August 
1987, and in May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In part, VCAA required VA to assist a claimant by obtaining 
public records.  

In July 2003, the RO sent a records request to code 13, the 
National Personnel Records Center.  The response indicated 
that the veteran served with both the California and Nevada 
National Guard.  The response also included some service 
medical records, but there was no documentation of the 
claimed injury in service nor was there a copy of the 
examination for separation from active service.  Under the 
circumstances presented by this claim, the AMC/RO should 
request any available service medical records from the state 
adjutants general, as well as any Morning or Sick Call 
Reports or Surgeon General records that may be available.  

In addition, the AMC/RO should also review the November 2005 
Board Video Conference hearing transcript, pages 20 and 21, 
and conduct a more thorough search for any military or 
civilian records that may be available relating to the 
alleged helicopter crash that occurred during or 
approximately July 1985 in a privately owned field outside of 
Fort Bragg.  This search should include contacts to the Fort 
Bragg Army medical facility, locating the alleged crash sight 
through the veteran's statements and by contacting the 
veteran, if necessary, to more precisely identify the 
location of the helicopter crash; and contacts with the 
civilian authorities, to include local police for the county, 
city or rural district.  38 C.F.R. § 3.159(c)(1)(2) (2005).

In reviewing the record, the Board further notes that a 
physician assistant who examined the veteran, to include in 
March 2004 and June 2005 at the VA Southern Nevada HCS, 
indicated during the former examination that he (the PA) was 
present at the veteran's alleged in-service helicopter crash 
in or approximately July 1985.  The RO/AMC should contact 
this clinician for the purpose of obtaining a statement 
elaborating upon his March 2004 statement that he was present 
at the crash sight.  38 C.F.R. § 3.159(c)(2).

This remand also affords an opportunity to have the veteran 
examined and to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should request any 
available service medical records from:
*	The Adjutant General of the State of 
California; and, 
*	The Adjutant General of the State of 
Nevada.  

2.  The RO/AMC should attempt to document 
the helicopter crash in service, during 
or approximately in July 1985.  The 
aircraft was a HUE 53 helicopter, from 
Hunter Army Air Field, Savannah, Georgia, 
on a training exercise in Fort Bragg, 
North Carolina.  The veteran was an 
infantryman with the 175th Ranger 
Battalion, Company A, at Hunter Army Air 
Field.

In addition to the above, the AMC/RO 
should also review the November 2005 
Board Video Conference hearing 
transcript, pages 20 and 21, and conduct 
a more thorough search for any military 
or civilian records that may be available 
relating to the alleged helicopter crash 
that occurred during or approximately 
July 1985 in a privately owned field 
outside of Fort Bragg.  This search 
should include contacts to the Fort Bragg 
Army medical facility and local civilian 
authorities, to include police for the 
county, city or rural district.
  
3.  The RO/AMC should contact Tony 
Garcia, a physician assistant who 
examined the veteran in March 2004 and 
June 2005 at the VA Southern Nevada HCS, 
for the purpose of obtaining a statement 
from him, elaborating upon his March 2004 
statement that he was present at the 
veteran's alleged in-service helicopter 
crash, which the veteran claims occurred 
in or approximately July 1985.  

4.  The RO should schedule the veteran 
for an examination of his back and right 
hip scar.  The claims folder should be 
made available for review and the 
examiner should note that the claims file 
was reviewed.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should provide complete explanations for 
the responses to the following questions:  
*	What is the correct current 
diagnosis of the veteran's low back 
disorder?  
*	Is it at least as likely as not (a 
50 percent or greater probability) 
that the current back disorder is 
the result of a helicopter crash in 
service?  
*	Is it at least as likely as not (a 
50 percent or greater probability) 
that the scarring of the right hip 
is the result of a helicopter crash 
in service?  

5.  Thereafter, the RO should 
readjudicate these claims in light of all 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

